                                                                 FILED
                                                              IN CLERK'S OFFICE
                                                          US DISTRICT COURT E.D.N.Y.
      UNITED STATES DISTRICT COURT                        * OCT3a,2018 *
      EASTERN   DISTRICT OF NEW   YORK

                                                     ^ BROOKLYN OFFICE
      MARCUS BRIAN JAINARINE BISRAM,

                         Petitioner,                            MEMORANDUM & ORDER


            - against -                                         17-CV-6730 (KAM)


      WARDEN HERMAN QUAY of METROPOLITAN
      DETENTION CENTER and UNITED STATES OF
      AMERICA,

                         Respondents.
                                                     •X


      MATSUMOTO, United States District Judge:

                  On November 17, 2017, petitioner Marcus Brian

      Jainarine Bisram ("petitioner" or "Bisram") filed the above-

      captioned petition for a writ of habeas corpus pursuant to 28

      U.S.C. § 2241, challenging Magistrate Judge Kuo's Certificate of

      Extraditability and Order of Commitment.            For the reasons stated

      below, the petition is DENIED.

                                       BACKGROUND


      I.   Extradition Proceedings

                  Petitioner is a United States citizen.              (17-MJ-597,

      ECF No. 10 at 2.)1     By complaint filed on July 5, 2017, the

      United States government sought the extradition of petitioner to

      Guyana.    (17-MJ-597, ECF No. 1.)      According to the complaint, on

      March 7, 2017, a Guyanese court issued a warrant for



      ^ The court refers to the page numbers assigned by the Electronic Court Filing
      ("ECF") System.




r>M
petitioner's arrest.^      (Id. SI 5.)    The warrant alleged that

petitioner hosted a party at his house in Guyana on October 31,

2016.   (Id. SI 6(a}.)    At that party, petitioner approached

Fiayaz Narinedatt (the ^Victim") and touched the victim's body,

including his penis and buttocks.          (Id.)   In response, the

victim slapped petitioner numerous times.          (Id.)    Petitioner

left the victim and went over to five other guests and told them

to kill the victim.      (Id.)   Those guests proceeded to beat the

victim, first on petitioner's yard and then on the road, while

petitioner stated again that the guests should beat the victim

until he was dead.      (Id. SI 6(b), (c).)     Two of the guests beat

and threw the victim into a drain, and the other two removed him

from the drain, placed him in the trunk of a car, and drove off.

(Id. SI 6(c).)    On November 1, 2016, the victim's dead body was

found on a road in Guyana and an examination revealed that the

causes of death were ''cerebral hemorrhage with multiple skull

fractures, spinal fracture, ruptured spleen and liver, fractured

arm, and pulmonary contusions."          (Id. SI 6(d).)

            In addition to the complaint, the government submitted

three exhibits.     The first exhibit included, inter alia,

information regarding the extradition treaty between the United



2 The original information and warrant for petitioner's arrest were issued on
November 24, 2016. (17-MJ-597, ECF No. 8-1 at 137-38.) They were dismissed
on March 6, 2017, and then reinstated on March 7, 2017. (Id. at 138; see
also ECF No. 10-2, Affidavit of Sanjeev J. Datadin ("Datadin Aff.") 2 4.)
States and Guyana (17-MJ-597, ECF No. 1-1, Ex. 1 at 2-4), the

Guyanese Ministry of Foreign Affairs' Extradition Request for

petitioner with respect to "the offense of Murder . . ,

accessory before the fact" (id. at 5-9), and a statement by a

Guyanese police officer describing the eyewitness statement of

Chaman Chunilall ("Chunilall") (id. at 49-52, 55).   The second

exhibit included, inter alia, handwritten statements by

witnesses implicating petitioner in the murder of the victim and

a forensic report regarding the victim.   (17-MJ-597, ECF No. 1-

2, Ex. 2.)   The third exhibit included, inter alia, statements

from criminal investigators and police force members describing

their investigation of the underlying crime (17-MJ-597, ECF No.

1-2, Ex. 3, 1-6), the Guyanese warrant for petitioner's arrest

(id. at 12, 14, 33), and a statement confirming that Chunilall

identified petitioner in a photograph as the person he described

in a prior statement as ordering others to beat and kill the

victim (id. at 22).

           The extradition matter was assigned to Magistrate

Judge Kuo.   Magistrate Judge Kuo held two hearings regarding

petitioner's extradition - on September 26, 2017 and October 2,

2017.   (17-MJ-597, ECF entries dated 9/26/17, 10/3/2017; ECF No.

19, Transcript of September 26, 2017 Hearing ("9/26/17 Tr.");
ECF No. 20, Transcript of October 2, 2017 Hearing (^'10/2/17

Tr.'').)

             In petitioner's submissions to the court regarding

extradition, he referenced various ongoing proceedings in

Guyanese courts regarding the underlying criminal matter.      (17-

MJ-597, ECF Nos. 7, 12.)    In a letter dated September 7, 2017,

petitioner's counsel represented that there had ^'been a complete

recantation in the court of the main witness against Mr. Bisram

in this matter," and that petitioner's local Guyanese counsel

was therefore moving to ^^quash the charges against" petitioner

in Guyana.     (17-MJ-597, ECF No. 12.)    Counsel similarly

represented to Magistrate Judge Kuo at hearings on September 26,

2017 and October 2, 2017, that the Guyanese court was

considering dismissing the charges.       (17-MJ-597, ECF No. 19,

9/26/17 Tr. at 4-5; ECF No. 20, 10/2/17 Tr. at 3.)       The United

States government has represented that '"were there not to be

charges in Guyana, . . . the Department of State would not

extradite the defendant in this case."       (17-MJ-597, ECF No. 19,

9/26/17 Tr. at 6.)

           At the September 26, 2017 hearing, petitioner's

counsel argued that the witnesses had ^^recanted their testimony"

and, as a result, '"their credibility has become a grave problem

to the prosecution in Guyana."     {Id. at 3.)    At the hearing on

October 2, 2017, petitioner's counsel argued that the three
eyewitness accounts provided in support of extradition are

unreliable.     He argued that two were given under ''coercion and

duress," subsequently recanted in court, and quashed by the

Guyanese court.     (17-MJ-597, ECF No. 20, 10/2/17 Tr. at 19-20.)

He explained that the third eyewitness account, from Chunilall,

is unreliable because it was given by a sixteen-year old who

cannot read or write, placed his thumbprint on a statement that

he did not understand, and identified petitioner at his mother's

direction.     (Id. at 20-22.)

            On October 10, 2017, petitioner filed a letter

informing the court that the Guyanese judge had "reserved

decision on dismissal until October 30, 2017."     (17-MJ-597, ECF

No. 15.)     Two days later, on October 12, 2017, Magistrate Judge

Kuo issued a Certificate of Extraditability and an Order of

Commitment.     (17-MJ-597, ECF No. 17, Certificate of

Extraditability and Order of Commitment.)

II.   Instant Action


             On November 17, 2017, petitioner filed the instant

petition for a writ of habeas corpus challenging Magistrate

Judge Kuo's Certificate of Extraditability.     (ECF No. 1,

Petition ("Pet.").)     The petition was fully briefed as of April

28, 2018.     On May 22, 2018, petitioner requested an evidentiary

hearing to present testimony from the "witnesses accusing Mr.

Bisram" (ECF No. 12, Request for Evidentiary Hearing), which the
government opposed on June 6, 2018 (ECF No. 13, Opposition to

Request for Evidentiary Hearing).

                           LE62UL STi^AHD


          Pursuant to 18 U.S.C. § 3184, a magistrate judge may

consider evidence of criminality and the applicable extradition

treaty to determine whether an individual may be extradited to a

foreign nation.   If a magistrate judge finds that an individual

is extraditable, she must ''certify . . . to the Secretary of

State[] that a warrant may issue upon the requisition of the

proper authorities of such foreign government, for the surrender

of such person, according to the stipulations of the treaty or

convention[.]"    18 U.S.C. § 3184.   The Secretary of State has

final and discretionary authority to extradite the fugitive.       18

U.S.C. §§ 3184, 3186; see also La Duca v. United States, 93 F.3d

1100, 1103 {2d Cir. 1996) ("[T]he Secretary of State has final

authority to extradite the fugitive, but is not required to do

so.").

          Extradition orders "may only be reviewed by a petition

for a writ of habeas corpus under 28 U.S.C. § 2241."     Skaftouros

V. United States, 667 F.3d 144, 157 (2d Cir. 2011).    On

collateral review of an extradition order, the district court

may only "inquire whether the magistrate had jurisdiction,

whether the offense charged is within the treaty and, by a

somewhat liberal extension, whether there was any evidence
warranting the finding that there was a reasonable ground to

believe the accused guilty."    Id. (internal quotation marks

omitted) (quoting Fernandez v. Phillips, 268 U.S. 311, 312

(1925)).    Although the district court is not "expected to wield

a rubber stamp," id. at 158, "[t]he scope of such review is

limited and should not be converted into a de novo review of the

evidence," Melia v. United States, 667 F.2d 300, 302 (2d Cir.

1981).    Additionally, the Second Circuit has held that "in order

to merit habeas relief in a proceeding seeking collateral review

of an extradition order, the petitioner must prove by a

preponderance of the evidence that he is in custody in

violation" of 18 U.S.C. § 3184 or the applicable extradition

treaty.    Skaftouros, 667 F.3d at 158 (internal quotation marks

omitted).

                             DISCUSSION


            Throughout the proceedings, petitioner has maintained

consistently that he is not challenging the court's jurisdiction

to preside over the matter of extradition [see, e.g., 17-MJ-597,

EOF No. 10 at 1; EOF No. 1, Pet. at 6), but that he is

challenging whether there was probable cause to warrant

extradition (see, e.g., 17-MJ-597, EOF No. 19, 9/26/17 Tr. at

10-11; EOF No. 1, Pet. at 9-12).    His position with respect to

the existence of a valid extradition treaty between the United

States and Guyana, however, has been inconsistent.    The court
first addresses the issue of a valid treaty and then addresses

the sufficiency of the evidence.

I.   Extradition Treaty

          In papers submitted to Magistrate Judge Kuo,

petitioner initially argued that there is not a valid

extradition treaty between the United States and Guyana.     (17-

MJ-597, ECF No. 10 at 6.)   However, at two subsequent hearings,

petitioner's counsel implicitly conceded that a valid

extradition treaty exists between the United States and Guyana

by confirming that the only issue for Magistrate Judge Kuo to

decide was that of probable cause.   (17-MJ-597, ECF No. 19,

9/26/17 at 10 (^'The only dispute . . . we have. Judge, is the

probable cause."); ECF No. 20, 10/2/17 Tr. at 11-12 (^^THE COURT:

We're only talking about probable cause, is that right?

[PETITIONER'S COUNSEL]: Yes, your Honor.").)

          Similarly, in the instant habeas action, petitioner

initially challenged the existence of a valid treaty.      (ECF No.

1, Pet. SI 11 (^'The Supreme Court of Guyana has called into doubt

the Treaty.").)   In his reply brief to the government's

opposition, however, petitioner appears to have again conceded

the treaty issue, stating that his ^^challenge to his extradition

is a limited challenge: the question before the court is whether
there is probable cause to try the accused, not whether he is

guilty."   (ECF No. 10, Petitioner's Reply {''Pet. Reply") at 4.)

           The Second Circuit has held that extraditees waive

non-jurisdictional challenges on habeas review by failing to

raise such issues at their extradition hearings.   See Lo Duca,

93 F.3d at 1111 (finding extraditee waived non-jurisdictional

objection by failing to raise the objection at the extradition

hearing); Jhirad v. Ferrandina, 536 F.2d 478, 486 (2d Cir. 1976)

("Non-jurisdictional objections must, of course, be timely

raised or they are waived."); see also Austin v. Healey, 5 F.3d

598, 604 n.4 (2d Cir. 1993) (declining to consider non-

jurisdictional argument made for the first time on appeal).

Because petitioner clearly abandoned his challenge to the

existence of a valid treaty at the extradition hearing, the

court finds that petitioner has waived his right to raise the

issue in his habeas proceedings.   Similarly, Magistrate Judge

Kuo did not err by not addressing the issue of the validity of

an extradition treaty.

           Assuming, arguendo, petitioner had not waived the

issue of a valid treaty, the court would nonetheless find that

one exists.   "The question whether power remains in a foreign

state to carry out its treaty obligations is in its nature

political and not judicial, and the . . . courts ought not to

interfere with the conclusions of the political department in
that regard."   In re Extradition of Sacirbegovic, No. 03-cr-01,

2005 WL 107094, at *10 (S.D.N.Y. Jan. 19, 2005) (alteration in

original) (internal quotation marks omitted) (quoting Terlinden

V, Ames, 184 U.S. 270, 288 (1902)).   Accordingly, circuit courts

that have considered whether a valid treaty continues to exist

between the United States and another country have ''typically

deferred to the executive branch's determination."    Id.

(collecting cases).

          The United States signed an extradition treaty with

the United Kingdom on December 22, 1931 (the "Treaty"), while

Guyana was under the United Kingdom's control.    (17-MJ-597, ECF

No. 1-1, Declaration of Susan R. Benda ("Benda Decl.") at 2 SI

3.)   The Treaty remained in effect after Guyana obtained its

independence from the United Kingdom.    (Id.; 17-MJ-597, ECF No.

11-1, Declaration of Tom Heinemann ("Heinemann Decl.") at 2 SI 2;

see also ECF No. 1-2, In the Matter of Barry Dataram, 2008 No.

59-APL (Sup. Ct. Judicature, Civil Juris., Guyana 2008) (noting

Guyana succeeded to the 1931 extradition treaty between the

United States and the United Kingdom).)    The United States

Executive Branch has unambiguously stated that it considers the

Treaty to be in effect.    (17-MJ-597, ECF No. 11-1, Heinemann

Decl. SISI 2-8; 17-MJ-597, ECF No. 1-1, Benda Decl. SI 3.)

Moreover, the Treaty contains a mechanism for termination, which

has not been employed.    (17-MJ-597, ECF No. 11-1, Heinemann


                                 10
Decl. SI 3-5.)    Petitioner's unsupported and intermittent

arguments that the Treaty has been "'called into doubt" are

unconvincing and not proper for the judiciary to address,

especially given the clear position of the Executive Branch.

For these reasons, the court finds that a valid extradition

treaty exists between the United States and Guyana.

II.     Sufficiency of the Evidence

              Petitioner argues that the evidence before Magistrate

Judge Kuo failed to establish probable cause that he committed

the crime with which he has been charged.       The court disagrees.

In support of his argument, petitioner makes three arguments,

which the court addresses in turn.


      A. Criminal Charges in Guyana

             In his petition, petitioner argues that Magistrate

Judge Kuo lacked probable cause because there are no criminal

charges pending against petitioner in Guyana.        (ECF No. 1, Pet

SISI 17-18, 20-22.)   In support of this argument, he has submitted

an order from the High Court of the Supreme Court of Judicature

of Guyana dated September 28, 2017.        (ECF No. 1-1, Order from

Guyanese Court at 2 (ordering "Detective and/or the Commissioner

of Police to attend before this Court to show cause why Order or

Rule Nisi of Certiorari granted herein ought not to be made

absolute").)     Petitioner submitted the same or very similar

document to Magistrate Judge Kuo when arguing to her that the


                                      11
charges in Guyana had been dismissed.   (See 17-MJ-597, ECF No.

20, 10/2/17 at 3.)   The government subsequently confirmed with

the United States Department of State and the Government of

Guyana that the murder charges were still pending against

petitioner in Guyana.   (17-MJ-597, ECF No. 16, Gov't Letter at

1.)   Thereafter, Magistrate Judge Kuo issued a Certificate of

Extraditability and Order of Commitment.

          On its face, the Guyanese order is clearly not an

order of dismissal, but instead an order to ''show cause" why the

murder charge against petitioner should not be dismissed.      (ECF

No. 1-1, Order from Guyanese Court.)    Magistrate Judge Kuo

accurately stated as much at the October 2, 2017 hearing.      (17-

MJ-597, ECF No. 20, 10/2/17 Tr. at 23-24 ("THE COURT: It's an

order to show cause . . . why this order should not be made

final . . . .    [Rjight now [the procedural posture is] still

uncertain.").)    Moreover, in petitioner's reply brief in the

instant action, he concedes that the proceedings against

petitioner in Guyana have not been terminated.    (ECF No. 10,

Pet. Reply at 8 ("The initial motions that Guyanese counsel

filed to dismiss the proceedings have been denied and the

appeals are pending.    The proceedings in Guyana are far from

clear . . . ."); ECF No. 10-2, Datadin Aff. If 4-5 ("[The]

second charge [against Bisram] is still pending. . . .    The

charge against Bisram is that he 'counseled, procured and


                                 12
commanded,' the murder of Fiyaz Narinedatt[.]" (emphasis

omitted)).)   Therefore, petitioner has not satisfied his burden

to demonstrate that the charges against him have been dismissed,

and his unsupported claim that they have been dismissed and that

probable cause is therefore lacking does not warrant granting

habeas relief.


  B. Recantation


           Petitioner argues that three of the eyewitnesses who

provided the Guyanese police with statements accusing petitioner

have recanted their statements.    (ECF No. 1, Pet. SI 20; ECF No.

10, Pet. Reply at 8.)   Although petitioner has repeatedly

asserted in this action and in the extradition action that

certain statements were recanted, the first time he provided any

such evidence was in his reply brief in the instant action and

only pertained to one witness, Chunilall.    (ECF No. 10-2,

Datadin Aff. SISI 12, 16-23; ECF No. 10-3, Deposition of Chunilall

at 2-8.)   Despite apparently having evidentiary proof of

recantations at the time, including that of Chunilall,

petitioner failed to offer the evidence to Magistrate Judge Kuo

during the extradition proceedings.    (17-MJ-597, ECF No. 19,

9/26/17 Tr. at 3 (''[T]he witnesses in the original case have all

under sworn testimony, recanted their testimony"); id. at 11

C'Chumallilo [sic] . . . is one who has completely recanted his

story . . .   And we have transcripts that say that.").)



                                  13
Petitioner provides no excuse for his failure to introduce this

evidence before Magistrate Judge Kuo.

            As an initial matter, petitioner does not provide the

court with any support for his argument that the court may

consider on review of the Magistrate Judge's certification new

evidence not submitted to the extraditing court when reviewing

that court's probable cause finding.    Even if the court were to

consider the evidence of Chunilall's alleged recantation at this

juncture, it would nonetheless find that ^'there was reasonable

ground to believe the accused guilty."    Skaftouros, 667 F.3d at

157 (citation and internal quotation marks omitted).    At most,

the newly submitted evidence ''poses a conflict of credibility

that generally should properly await trial in the requesting

country."    In re Pena-Bencosme, 341 F. App'x 681, 683 (2d Cir.

2009) (alterations omitted) (quoting Shapiro v. Ferrandina, 478

F.2d 894, 901 (2d Cir. 1973)).    Based on the evidence submitted,

it is not clear that Chunilall recanted his statement.     Instead,

he appears to be responding to leading questions in a manner

that suggests confusion on his part.    In any event, Chunilall's

recantation would not "completely obliterate probable cause[]

because it was not the sole evidence against [petitioner]."

Kapoor v. Dunne (Kapoor I), No. 12-cv-3196, 2014 WL 1803271, at

*3 (E.D.N.Y. May 7, 2014).    In addition to Chunilall's

statement, the government submitted an autopsy report



                                 14
identifying the victim's causes of death as "cerebral hemorrhage

with multiple skull fractures, ruptured spleen and liver,

fractured arm, and pulmonary contusions" (17-MJ-597, ECF No. 1 SI

6{b)) and statements from other witnesses implicating petitioner

in the victim's murder (17-MJ-597, ECF No.1-1, Ex. 1 at 49-52,

53; 17-MJ-597, ECF No. 1-2, Ex. 2).    This evidence certainly

satisfies the requirement that there was "evidence warranting

the finding that there was reasonable ground to believe the

accused guilty."   Skaftouros, 667 F.3d at 157; see also Kapoor

V. Dunne (Kapoor II), 606 F. App'x 11, 14 {2d Cir. 2015)

(summary order) (finding that even if recantation evidence were

considered there would still be sufficient probable cause to

warrant certificate of extradition).

          Moreover, under Second Circuit case law, it is

unsettled whether evidence of recantation would have been


admissible in the extradition hearing, had petitioner offered it

at that time.   "In the exercise of the extraditing judge's

discretion, a fugitive may be permitted to offer explanatory

testimony, but may not offer proof which contradicts that of the

demanding country."   Kapoor II, 606 F. App'x at 12 (quoting

Messina v. United States, 728 F.2d 77, 80 (2d Cir. 1984)).     In

Kapoor II, the Second Circuit noted a divide among the lower

courts with respect to whether "recantation evidence constitutes

contradictory evidence" and is therefore inadmissible, but it



                                15
declined to resolve the issue.    Id. at 13-14.   Here, because

petitioner did not attempt to offer any evidence of recantation,

the court will not speculate as to whether Magistrate Judge Kuo

would have admitted the evidence and, if so, whether it would

have affected her probable cause determination.

           To the extent that petitioner argues that the witness

statements should be disregarded because they are '"illegible,"

"not typed," and "written in script," his argument is

unconvincing.   {See ECF No. 10, Pet. Reply at 7.)    First, they

are not entirely illegible.    Second, petitioner failed to raise

this argument in the extradition hearings.    Moreover, Guyana

provided an affidavit from a police officer summarizing the

statements (17-MJ-597, ECF No. 1-1, Ex. 1 at 49-52, 55; 17-MJ-

597, ECF No. 8-1 at 47-56), which petitioner did not challenge

at the extradition hearings.    To the extent petitioner has a

viable argument regarding the legibility of the evidence or the

validity of the summaries, he waived the issue by failing to

raise it during the extradition hearings.    See Lo Duca, 93 F.3d

at 1111.


           For the above-stated reasons, Chunilall's alleged

recantation does not undermine Magistrate Judge Kuo's probable

cause determination.




                                 16
  C. Explanatory Evidence

           Related to his arguments concerning recantation,

petitioner contends that the testimony submitted against him was

obtained through coercion.    {ECF No. 10, Pet. Reply at 4-9; 17-

MJ-597, ECF No. 10 at 4-5.)   Specifically, petitioner argues

that Chunilall was coerced into giving his statement.     (ECF No.

1, Pet. ^20.)    He does not explain his allegation in the

petition, but expands on it in his reply brief, again without

sufficient evidentiary support.    Essentially, petitioner argues

that Chunilall was coerced into giving a statement inculpating

petitioner because he cannot read or write and therefore signed

a document without knowing what it said.   (ECF No. 10, Pet.

Reply at 6-7; see also 17-MJ-597, ECF No. 20, 10/2/17 Tr. at 19-

22.)   In the extradition proceedings, petitioner raised a

similar issue, alleging that Chunilall's mother instructed him

""to put his fingerprint" on a statement '"written by local law

enforcement," even though he did not know what it said.    (17-MJ-

597, ECF No. 10 at 4.)   Petitioner did not offer any evidence

supporting these assertions to Magistrate Judge Kuo, and he only

provided evidence in the instant petitioner attached to his

reply brief, not the petition.

           During the extradition proceedings, petitioner argued

that "other witnesses all testified in court that the original

statements that they gave, that was the basis for the probable



                                  17
cause were all given under police coercion and duress.    Each one

of them explained that they were in police custody for long

periods of time, not being given water, not being given food and

being treated harshly."     {17-MJ-597, ECF No. 20, 10/2/17 Tr. at

19-20.)   Similarly, in his petition for habeas relief,

petitioner asserts that '"the witnesses who pointed a finger

against Mr. Bisram have recanted their testimony and explained

that it was coerced."   {ECF No. 1, Pet. 1 20.)   Petitioner did

not offer evidentiary support for these assertions of coercion

to Magistrate Judge Kuo, nor does he in the instant petition.

Because petitioner has not provided any documentary evidence

corroborating his bare assertions of coercion as to the

witnesses other than Chunilall, the court does not address

whether the assertions bear on Magistrate Judge Kuo's probable

cause determination.


          To the extent petitioner raises the issue of coercion

to call into question Chunilall's credibility, the issue is not

properly before the court as it should have been raised before

Magistrate Judge Kuo in the extradition proceeding.    ''The

credibility of witnesses and the weight to be accorded their

testimony is solely within the province of the extraditing

magistrate."   Austin, 5 F.3d at 605 (citation and internal

quotation marks omitted).




                                  18
          Similarly, to the extent that petitioner offers

evidence of Chunilall's alleged coercion as ''explanatory

evidence," he misses the mark - much in the same way he did with

respect to his recantation argument.    Petitioner has not

provided the court with any cases that address the argument he

proffers - whether an extraditee may put forth potentially

"explanatory evidence" regarding coercion for the first time in

a proceeding reviewing a certificate of extradition.    Instead,

he confuses the standards for admitting such evidence at an

extradition hearing and a district court's standard of review in

a habeas proceeding.   As discussed above, in an extradition

hearing before a magistrate judge, "the extraditee's right to

introduce evidence is [] limited to testimony which explains

rather than contradicts the demanding country's proof . . . ."

Shapiro, 418 F.2d at 905 (citation and internal quotation marks

omitted); see also Kapoor II, 606 F. App'x at 12.    Whether an

extraditee may admit explanatory evidence is within the

discretion of the judge ruling on the issue of extradition.

Matter of Sindona, 450 F. Supp. 672, 685 (S.D.N.Y. 1978).    Such

evidence is intended "to afford an accused person the

opportunity to present reasonably clear-cut proof which would be

of limited scope and have some reasonable chance of negating a

showing of probable cause."   Id.    Because petitioner failed to

introduce any "explanatory evidence" during the extradition



                                19
hearings, this court cannot evaluate whether Magistrate Judge

Kuo treated such evidence appropriately.        Even if the court were

to consider this evidence, it would not find that the evidence

has ''some reasonable chance of negating a showing of probable

cause.''   Id.


            Petitioner's own misplaced reliance on Santos v.

Thomas, 830 F.Sd 987 (9th Cir. 2016), which is not binding on

this court, speaks to petitioner's flawed position.        In Santos,

the extraditee "sought to introduce evidence that incriminating

statements made against him by his co-conspirators were obtained

by torture, and therefore could not support the probable cause

required to extradite."     Id. at 990.     The extradition court,

however, found that the evidence was inadmissible because the

proposed evidence constituted "contradictory evidence," and

because the allegations of torture were contained in statements

that included recantations.      Id.    The district court denied the


extraditee's request for habeas relief, but the Ninth Circuit

reversed, holding that evidence that a witness's confession was

obtained through coercion or torture constitutes "explanatory

evidence" and is, therefore, generally admissible in extradition

proceedings.     Id. at 1007.   Thus, the Ninth Circuit's ruling

addresses the admissibility of explanatory evidence of coercion

at the extradition hearing not on collateral review.




                                   20
           For the above stated reasons, the court finds that

petitioner's newly submitted evidence does not impair Magistrate

Judge Kuo's probable cause finding.    For these same reasons,

petitioner's request for an evidentiary hearing is denied.

                              CONCLUSION


           For the foregoing reasons, the petition for a writ of

habeas corpus is denied as is petitioner's motion for an

evidentiary hearing.   The Clerk of Court is respectfully

requested to enter judgment denying and dismissing the petition

and to close the case.




SO ORDERED.


Dated:   October 29, 2018
         Brooklyn, New York

                                           /s/
                                 KIYO A. MATSUMOTO
                                 United States District Judge




                                 21
